— In an action, inter alia, to recover damages for fraud, defendant Stim appeals from an order of the Supreme Court, Nassau County, dated December 11, 1980, which denied his motion for summary judgment dismissing the complaint as against him. Order reversed, on the law, with $50 costs and disbursements, and motion granted. Special Term properly noted that the affirmation of plaintiffs’ counsel in opposition to the motion was of no probative value. To defeat a motion for summary judgment, the opposing party must establish the existence of genuine issues of fact by setting forth evidentiary facts (see Rotuba Extruders v Ceppos, 46 NY2d 223). This plaintiffs have failed to do. The mere fact that defendant Stim acted as the incorporator for a corporation which it is alleged was used as a vehicle for a fraudulent conveyance is insufficient to create an issue which would warrant denial of the motion. Lazer, J. P., Gibbons, Gulotta and Cohalan, JJ., concur.